DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claims 1-11, 21-22, 24-27 are allowed.


Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance:
The prior art of record do not teach or suggest … the binary comprising an encrypted binary image, wherein the core is to send a physical address associated with the destination location to the requester to enable the requester to encrypt a binary image using the physical address to generate the encrypted binary image: and a memory execution circuit coupled to the core, the memory execution circuit, in response to a request from the core and based on the first instruction, to generate at least one integrity value for the binary comprising the encrypted binary image, store the encrypted binary image at the destination location corresponding to the physical address, and store the at least one integrity value in association with the encrypted binary image, the at least one integrity value inaccessible to a non-trusted entity…in combination and relationship with the rest of claim as being claimed in claim 1.
Therefore, claims 2-11, 27 are allowable as being dependent upon independent claim 1.

The prior art of record do not teach or suggest … enable the requester to encrypt a binary image using the physical address to generate an encrypted binary image: receive the encrypted binary image of the requester at the server system, the received encrypted binary image to be temporarily stored at a source location at the server system; load the encrypted binary image from the source location for storage at the destination location corresponding to the physical address at the server system; generate at least one integrity value for the encrypted binary image at the server system; and store the at least one integrity value in association with the encrypted binary image at the server system, the at least one integrity value inaccessible to a non-trusted entity…in combination and relationship with the rest of claim as being claimed in claim 21.
Therefore, claims 22, 24-26 are allowable as being dependent upon independent claim 21.



EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in telephonic interview from Ms. Manisha Chakrabarti on June 10, 2021.

The application has been amended as follows:
Amend the following claims 18-20.

Cancel claims 18-20.

Any comments considered necessary by applicant must be submitted no later than the

payment of the issue fee and, to avoid processing delays, should preferably 

accompany the issue fee. Such submissions should be clearly labeled "Comments on 

Statement of Reasons for Allowance.”

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see PTO-form 892).
The following Patents and Papers are cited to further show the state of the art at the time of Applicant’s invention with respect to protection of information in computing system.

Wong (Pub. No. US 2012/0102333); “Method and Apparatus for Including Architecture for Protecting Multi-User Sensitive Code and Data”;
-Teaches the SAMU provides a secure execution environment by providing a secure boot, integrity check, execution encrypted code, memory protection for sensitive data used by sensitive functions…see par. 53-55.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHAZAL B SHEHNI whose telephone number is (571)270-7479.  The examiner can normally be reached on Mon-Fri 9am-5pm PCT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GHAZAL B SHEHNI/Primary Examiner, Art Unit 2436